Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 25-38, directed to method claims which are non-elected, without traverse.  Accordingly, claims 25-38 have been cancelled.
	
3.	Applicant’s request for reconsideration of the restriction requirement to seek rejoinder of claims 25-38 is acknowledged. However, further inspection and review of method claims 25-38 showed that there are indefiniteness and clarity issues involving functional language that require correction and which are not present in claims 1-11.   	

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest Applicant’s claimed invention:

(a) a composition comprising: a singlet oxygen-activatable chemiluminescent compound having biotin or an analog thereof that is bound to the singlet oxygen-activatable chemiluminescent compound; and a fluorescent molecule that is excited by the activated chemiluminescent compound; 
(b) a composition comprising: a singlet oxygen-activatable chemiluminescent compound having a first target analyte-specific antibody (i.e. specific binding partner) bound thereto; and a fluorescent molecule that is excited by the activated chemiluminescent compound; the fluorescent molecule being different from the fluorescent molecule of (a) and emits light at a different wavelength than the fluorescent molecule of (a); the fluorescent molecule of (a) or (b) being any one of luminescent lanthanide chelates: terbium, uranium, samarium, europium, gadolinium, or dysprosium;
(c) a biotinylated second target analyte-specific antibody that specifically binds to a different epitope of the target analyte than the first target analyte-specific antibody of (b); and, 
(d) a composition comprising a photosensitizer that generates a singlet oxygen in its excited state and has avidin or anti-biotin (i.e. biotin-specific binding partner) bound thereto.

Closes Prior Art
	LI et al. (US2017/0176419) disclose a composition containing a chemiluminescent detection system having three components: 
(a) a composition comprising: a singlet oxygen-activatable chemiluminescent compound bound directly or indirectly to a first analyte-specific binding partner which is a detection antibody that binds to a first epitope of a target analyte; 
(b) a composition comprising: a singlet oxygen-activatable chemiluminescent compound bound directly or indirectly to a second analyte-specific binding partner that binds to a second epitope of the target analyte that partially overlaps the first epitope; 
(c) a composition comprising a third analyte-specific binding partner which is a capture antibody that binds to a third epitope of the target analyte that does not overlap the first and second epitopes; the third antibody capable of association with a sensitizer that generates a singlet oxygen in its excited state; whereby association of the third antibody with the sensitizer allows for indirect binding of the sensitizer to the target analyte.
	The composition may further comprise d) a fluorescent molecule that is excited by the activated chemiluminescent compound; e) a biotin that is associated with the analyte-specific binding partner; and f) a biotin-specific binding partner such as avidin or anti-biotin that is associated with the sensitizer that thus, generates a singlet oxygen in its excited state to provide activation of the chemiluminescent compound when bound to the biotinylated analyte-specific binding partner.
    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



December 3, 2021